UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-13007 CARVER BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 13-3904174 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 75 West 125th Street, New York, New York 10027 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(718) 230-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): o Large Accelerated Filer o Accelerated Filer x Non-accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, par value $0.01 2,505,408 Class Outstanding at July 31, 2007 Table of Contents CERTAIN TERMS Throughout this Form 10-Q, unless otherwise specified or the context otherwise requires: “Holding Company” means Carver Bancorp, Inc., the holding company for the wholly-owned subsidiaries, Carver Federal Savings Bank (the “Bank” or “Carver Federal”), Alhambra Holding Corp., an inactive Delaware corporation, and Carver Federal’s wholly-owned subsidiaries, CFSB Realty Corp. CFSB Credit Corp., Carver Municipal Bank (“CMB”), Carver Community Development Corp. (“CCDC”) and Carver Federal’s majority owned subsidiary, Carver Asset Corporation, collectively, the “Company”. In addition, the Holding Company has a subsidiary, Carver Statutory Trust I, which is not consolidated for financial reporting purposesin accordance withFinancial Accounting Standards Board (“FASB”), revised Interpretation No. 46, Consolidation of Variable Interest Entities, and Interpretation of Accounting Research Bulletin No. 51, effective January 1, 2004. “Carver,” the “Company,” “we,” “us” or “our” refers to the Holding Company along with its consolidated subsidiaries. Table of Contents FORWARD-LOOKING STATEMENTS Statements contained in this Quarterly Report on Form 10-Q, which are not historical facts, are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). In addition, senior management may make forward-looking statements orally to analysts, investors, the media and others. These forward-looking statements may be identified by the use of such words as “believe,” “expect,” “anticipate,” “intend,” “should,” “will,” “would,” “could,” “may,” “planned,” “estimated,” “potential,” “outlook,” “predict,” “project” and similar terms and phrases, including references to assumptions. Forward-looking statements are based on various assumptions and analyses made by the Company in light of management's experience and its perception of historical trends, current conditions and expected future developments, as well as other factors believed to be appropriate under the circumstances. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, many of which are beyond the Company’s control that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Factors which could result in material variations include, without limitation, the Company's success in implementing its initiatives, including expanding its product line, adding new branches and ATM centers, successfully re-branding its image and achieving greater operating efficiencies; increases in competitive pressure among financial institutions or non-financial institutions; legislative or regulatory changes which may adversely affect the Company’s business or the cost of doing business; technological changes which may be more difficult or expensive than we anticipate; changes in interest rates which may reduce net interest margins and net interest income; changes in deposit flows, loan demand or real estate values which may adversely affect the Company’s business; changes in accounting principles, policies or guidelines which may cause the Company’s condition to be perceived differently; litigation or other matters before regulatory agencies, whether currently existing or commencing in the future, which may delay the occurrence or non-occurrence of events longer than anticipated; the ability of the Company to originate and purchase loans with attractive terms and acceptable credit quality; and general economic conditions, either nationally or locally in some or all areas in which the Company does business, or conditions in the securities markets or the banking industry which could affect liquidity in the capital markets, the volume of loan origination, deposit flows, real estate values, the levels of non-interest income and the amount of loan losses. The forward-looking statements contained herein are made as of the date of this Form 10-Q, and the Company assumes no obligation to, and expressly disclaims any obligation to, update these forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting such forward-looking statements or to update the reasons why actual results could differ from those projected in the forward-looking statements. You should consider these risks and uncertainties in evaluating forward-looking statements and you should not place undue reliance on these statements. TABLE OFCONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition as of June 30, 2007 (unaudited) and March 31, 2007 1 Consolidated Statements of Income for the Three MonthsEnded June 30, 2007 and 2006 (unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Income for the Three Months Ended June 30, 2007 (unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2007 and 2006 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II.OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. RiskFactors 18 Item 2. Issuer Purchase ofEquity Securities 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 19 EXHIBITS E-1 Table of Contents PART I. Financial Information ITEM 1. Financial Statements CARVER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except per share data) June 30, 2007 March 31, 2007 (Unaudited) ASSETS Cash and cash equivalents: Cash and due from banks $ 15,983 $ 14,619 Federal funds sold 3,500 1,300 Interest earning deposits 1,185 1,431 Total cash and cash equivalents 20,668 17,350 Securities: Available-for-sale, at fair value (including pledged as collateral of $9,297 and $34,649 at June 30 and March 31, 2007, respectively) 44,017 47,980 Held-to-maturity, at amortized cost (including pledged as collateral of $11,901 and $18,581 at June 30 and March 31, 2007, respectively; fair value of $18,042 and $19,005 at June 30 and March 31, 2007, respectively) 18,327 19,137 Total securities 62,344 67,117 Loans held-for-sale 25,167 23,226 Gross loans receivable: Real estate mortgage loans 552,889 533,667 Consumer and commercial loans 54,977 52,293 Allowance for loan losses (5,423 ) (5,409 ) Total loans receivable, net 602,443 580,551 Office properties and equipment, net 15,221 14,626 Federal Home Loan Bank of New York stock, at cost 2,872 3,239 Bank owned life insurance 8,875 8,795 Accrued interest receivable 4,848 4,335 Goodwill 5,743 5,716 Core deposit intangibles, net 646 684 Other assets 14,957 14,313 Total assets $ 763,784 $ 739,952 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ 631,330 $ 615,122 Advances from the FHLB-NY and other borrowed money 71,301 61,093 Other liabilities 8,870 12,110 Total liabilities 711,501 688,325 Stockholders' equity: Common stock (par value $0.01 per share: 10,000,000 shares; authorized; 2,524,691 shares issued; 2,502,993 and 2,507,985 outstanding at June 30 and March 31, 2007, respectively) 25 25 Additional paid-in capital 24,055 23,996 Retained earnings 28,403 27,436 Unamortized awards of common stock under ESOP and MRP (4 ) (4 ) Treasury stock, at cost (21,698 and 16,706 shares at June 30 and March 31, 2007, respectively) (361 ) (277 ) Accumulated other comprehensive income 165 451 Total stockholders' equity 52,283 51,627 Total liabilities and stockholders' equity $ 763,784 $ 739,952 See accompanying notes to unaudited consolidated financial statements. 1 Table of Contents CARVER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended June 30, 2007 2006 Interest Income: Loans $ 10,993 $ 7,891 Mortgage-backed securities 502 932 Investment securities 462 181 Federal funds sold 11 116 Total interest income 11,968 9,120 Interest expense: Deposits 4,331 2,995 Advances and other borrowed money 984 1,090 Total interest expense 5,315 4,085 Net interest income before provision for loan losses 6,653 5,035 Provision for loan losses - - Net interest income after provision for loan losses 6,653 5,035 Non-interest income: Depository fees and charges 630 609 Loan fees and service charges 379 246 Gain on sale of loans 47 12 Other 81 78 Total non-interest income 1,137 945 Non-interest expense: Employee compensation and benefits 3,173 2,285 Net occupancy expense 836 584 Equipment, net 592 476 Merger related expenses - 2 Other 1,903 1,386 Total non-interest expense 6,504 4,733 Income before income taxes 1,286 1,247 Income tax expense 143 445 Net income $ 1,143 $ 802 Earnings per common share: Basic $ 0.46 $ 0.32 Diluted $ 0.44 $ 0.31 See accompanying notes to unauditedconsolidated financial statements. 2 Table of Contents CARVER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED JUNE 30, 2007 (In thousands) (Unaudited) Balance at March 31, 2007 Net income Change in accumulated other comprehensive income, net of taxes Implementation of SFAS No. 156 Dividends paid Treasury stock activity Balance at June 30, 2007 Common stock $ 25 $ - $ - $ - $ - $ - $ 25 Additional paid-in capital 23,996 - 59 24,055 Retained earnings 27,436 1,143 - 49 (225 ) - 28,403 Treasury stock (277 ) - (84 ) (361 ) Accumulated other comprehensive income 451 - (286 ) - - - 165 Common stock acquired by ESOP (4 ) - (4 ) Total Stockholders’ Equity $ 51,627 $ 1,143 $ (286 ) $ 49 $ (225 ) $ (25 ) $ 52,283 See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents CARVER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 1,143 $ 802 Adjustments to reconcile net income to net cash from operating activities: Stock based compensation expense 59 70 Depreciation and amortization expense 410 395 Other amortization 53 15 Gain on sale of loans (47 ) (12 ) Originations of loans held-for-sale (5,907 ) Proceeds from sale of loans held-for-sale 4,012 1,610 Changes in assets and liabilities: Increase in accrued interest receivable (513 ) (106 ) (Decrease) increase in loan premiums and discounts and deferred charges (110 ) 186 (Decrease) increase in premiums and discounts - securities (23 ) 150 (Increase) decrease in other assets (524 ) 1,034 Decrease in other liabilities (3,240 ) (3,074 ) Net cash (used in) provided by operating activities (4,687 ) 1,070 Cash flows from investing activities: Proceeds from principal payments, maturities and calls of securities: Available-for-sale 3,557 7,834 Held-to-maturity 789 3,835 Originations of loans held-for-investment (49,044 ) (30,515 ) Loans purchased from third parties (4,795 ) (21,128 ) Principal collections on loans 32,044 47,810 Redemption of FHLB-NY stock 367 300 Additions to premises and equipment (1,005 ) (399 ) Net cash (used in) provided by investing activities (18,087 ) 7,737 Cash flows from financing activities: Net increase in deposits 16,208 3,174 Net borrowings(repayments) of FHLB advances 10,193 (6,956 ) Common stock repurchased (84 ) (89 ) Dividends paid (225 ) (201 ) Net cash provided by (used in) financing activities 26,092 (4,072 ) Net increase in cash and cash equivalents 3,318 4,735 Cash and cash equivalents at beginning of the period 17,350 22,904 Cash and cash equivalents at end ofthe period $ 20,668 $ 27,639 Supplemental information: Noncash Transfers- Change in unrealized loss on valuation of available-for-sale investments, net $ (286 ) $ (166 ) Cash paid for- Interest $ 5,344 $ 4,034 Income taxes $ 670 $ 1,726 See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1) Basis of Presentation The accompanying unaudited consolidated financial statements of the Holding Company have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”).Accordingly, they do not include all of the information and footnotes required by GAAP for complete consolidated financial statements.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to the rules and regulations of the SEC.In the opinion of management, all adjustments (consisting of only normal recurring adjustments) necessary for a fair presentation of the financial condition, results of operations, changes in stockholders’ equity and cash flows of the Holding Company and its subsidiaries on a consolidated basis as of and for the periods shown have been included. The unaudited consolidated financial statements presented herein should be read in conjunction with the consolidated financial statements and notes thereto included in the Holding Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2007 (“2007 Form 10-K”) previously filed with the SEC.The consolidated results of operations and other data for the three-month period ended June 30, 2007 are not necessarily indicative of results that may be expected for the entire fiscal year ending March 31, 2008 (“fiscal 2008”). The accompanying unaudited consolidated financial statements include the accounts of the Holding Company and its wholly-owned subsidiaries,Carver Federaland Alhambra Holding Corp.; Carver Federal’s wholly-owned subsidiaries, CCDC, CMB, CFSB Realty Corp. and CFSB Credit Corp.; and Carver Federal’s majority-owned subsidiary, Carver Asset Corporation.All significant inter-company accounts and transactions have been eliminated in consolidation. In addition, the Holding Company has a subsidiary, Carver Statutory Trust I, which was formed for the purpose of issuing trust preferred securities.In accordance with Financial Accounting Standards Board revised Interpretation No. 46, Consolidation of Variable Interest Entities, and Interpretation of Accounting Research Bulletin No. 51, Carver Statutory Trust I is not consolidated for financial reporting purposes. (2) Earnings Per Share Basic earnings per common share is computed by dividing net incomeby the weighted-average number of common shares outstanding over the period of determination.Diluted earnings per common share include any additional common shares as if all potentially dilutive common shares were issued (for instance, stock options with an exercise price that is less than the average market price of the common shares for the periods stated).For the purpose of these calculations, unreleased ESOP shares are not considered to be outstanding.For the three-month periods ended June 30, 2007 and 2006, respectively, 75,794 and 79,554 shares of common stock were potentially issuable from the exercise of stock options with an exercise price that is less than the average market price of the common shares and unvested restricted stock grants for the same period.The effects of these potentially dilutive common shares were considered in determining the diluted earnings per common share. (3) Accounting for Stock Based Compensation The Company follows Statement of Financial Accounting StandardsNo. 123R, Share-Based Payment ("SFAS No. 123R"), which requires that all stock-based compensation be recognized as an expense in the financial statements and that such cost be measured at the fair value of the award.This statement was adopted using the modified prospective method of application, which requires the Company to recognize compensation expense on a prospective basis.Therefore, prior period financial statements have not been restated.Under this method, in addition to reflecting compensation expense for new share-based awards, expense is also recognized to reflect the remaining service period of awards that had been included in pro forma disclosures in prior periods.SFAS No. 123R also requires that excess tax benefits related to stock option exercises be reflected as financing cash inflows instead of operating cash inflows.Stock-based compensation expense and the related tax benefit recognized for the three months ended June 30, 2007 totaled $59,000 and $23,000, respectively. (4) Benefit Plans Employee Pension Plan Carver Federal has a non-contributory defined benefit pension plan covering all eligible employees.The benefits are based on each employee’s term of service.Carver Federal’s policy was to fund the plan with contributions equal to the maximum amount deductible for federal income tax purposes.The pension plan was curtailed and future benefit accruals ceased as of December 31, 2000. 5 Table of Contents Directors’ Retirement Plan Concurrent with the conversion to a stock form of ownership, Carver Federal adopted a retirement plan for non-employee directors.The benefits are payable based on the term of service as a director.The directors’ retirement plan was curtailed during the fiscal year ended March 31, 2001. The following table sets forth the components of net periodic pension expense for the pension plan and directors’ retirement plan for the three months ended June 30 as follows (in thousands): Employee Pension Plan Directors' Retirement Plan 2007 2006 2007 2006 Interest cost $ 40 $ 40 $ 1 $ 1 Expected return on assets (55 ) (55 ) Unrecognized loss (gain) 4 (1 ) Net periodic benefit credit $ (15 ) $ (11 ) $ 1 $ (5) Common Stock Dividend On August 08, 2007, the Board of Directors of the Holding Company declared, for the quarter ended June 30, 2007, a cash dividend often cents ($0.10) per common share outstanding.The dividend is payable on September 5, 2007 to stockholders of record at the close of business on August 23, 2007. (6) Recent Accounting Pronouncements Fair Value Measurements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS No. 157”).The Statement establishes a single definition of fair value, sets up a framework for measuring it, and requires additional disclosures about the use of fair value to measure assets and liabilities.SFAS No. 157 also emphasizes that fair value is a market-based measurement by establishing a three level “fair value hierarchy” that ranks the quality and reliability of inputs used in valuation models, i.e., the lower the level, the more reliable the input.The hierarchy provides the basis for the Statement’s new disclosure requirements which are dependent upon the frequency of an item’s measurement (recurring versus nonrecurring).SFAS No. 157 is effective for fair-value measures already required or permitted by other standards for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.Its provisions will generally be applied prospectively.The adoption of SFAS No. 157 is not expected to have a material impact on our consolidated financial statements. The Fair Value Option for Financial Assets and Liabilities In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities— including an amendment of FASB Statements No. 115 (“SFAS No. 159”).SFAS No. 159 permits entities to choose to measure financial instruments and certain other items at fair value that are not currently required to be measured at fair value. This Statement is effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007. Carver Federal is currently assessing the impact of this pronouncement. Accounting for Purchases of Life Insurance In September 2006, the Emerging Issues Task Force (“EITF”) of the FASB reached final consensus on accounting for life insurance in Issue No.06-5, Accounting for Purchases of Life Insurance – Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin (“FTB”) No.85-4, Accounting for Purchases of Life Insurance (“EITF Issue No.06-5”).EITF Issue No.06-5 concluded that a policyholder should consider other amounts included in the contractual terms of an insurance policy, in addition to cash surrender value, when determining the asset value that could be realized under the terms of the insurance contract in accordance with FTB 85-4.On April 1, 2007, Carver Federal adopted this consensus which was effective for fiscal years beginning after December15, 2006.EITF Issue No.06-5 did not have an impact on the Company’s financial position or its results of operations. 6 Table of Contents Accounting for Uncertainty in Income Taxes In June 2006, the FASB issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 (“FIN 48”).FIN 48 clarifies Statement 109 by establishing a criterion that an individual tax position would have to meet in order for some or all of the associated benefit to be recognized in an entity’s financial statements.The Interpretation applies to all tax positions within the scope of Statement 109.In applying FIN 48, an entity is required to evaluate each individual tax position using a two step-process.First, the entity should determine whether the tax position is recognizable in its financial statements by assessing whether it is “more-likely-than-not” that the position would be sustained by the taxing authority on examination.The term “more-likely-than-not” means “a likelihood of more than 50 percent.”Second, the entity should measure the amount of benefit to recognize in its financial statements by determining the largest amount of tax benefit that is greater than 50 percent likely of being realized upon ultimate settlement with the taxing authority.Each tax position must be re-evaluated at the end of each reporting period to determine whether recognition or derecognition is warranted.The liability resulting from the difference between the tax return position and the amount recognized and measured under FIN 48 should be classified as current or non-current depending on the anticipated timing of settlement.An entity should also accrue interest and penalties on unrecognized tax benefits in a manner consistent with the tax law.The Company’s Federal, New York State and City tax filings for years 2003 through the present are subject to examination. FIN 48 requires significant new annual disclosures in the notes to the financial statements that include a tabular roll-forward of the beginning to ending balances of an entity’s unrecognized tax benefits.The Interpretation is effective for fiscal years beginning after December 15, 2006 and the cumulative effect of applying FIN 48 should be reported as an adjustment to retained earnings at the beginning of the period in which it is adopted.This pronouncement, which was adopted as of April 1, 2007, had no impact on the Company’s financial position or its results of operations for the quarter ended June 30, 2007. Accounting for Servicing of Financial Assets In March 2006, the FASB issued Statement Financial Accounting Standards No. 156,
